Citation Nr: 0624087	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of thyoma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the RO.  

The Board remanded the case to the RO in August 2004 for 
additional development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In February 2004, the veteran underwent a videoconference 
hearing with a Veterans Law Judge who is no longer employed 
by the Board.  Consequently, in June 2006, the veteran was 
notified that he had the right to a hearing with another 
Veterans Law Judge.  

In a response received in July 2006, the veteran notified the 
Board that he wanted to attend a hearing before a Veterans 
Law Judge at the RO (a Travel Board hearing).  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) (a claimant has right to a hearing before the 
issuance of a Board decision); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.503, 20.704).  

Therefore, in order to fully and fairly adjudicate the 
veteran's appeal, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
Travel Board hearing before a Veterans 
Law Judge at the RO in Huntington, West 
Virginia as soon as such is practically 
possible.  

Then, if indicated, the case should be returned to the Board 
for appropriate action.  By this REMAND, the Board intimates 
no opinion as to the ultimate outcome warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


